DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7-8, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2008/0234964 (Miyasaka) in view of US Publication 2015/0119758 (Rogers).
Regarding claim 1, Miyasaka discloses a condition monitoring device for a rolling device including a first bearing (“regard to a bearing or other rotating part” [0002] “A abnormality diagnosing apparatus used in a machine equipment including at least one rotating or sliding part, the abnormality diagnosing apparatus comprising” [0084]), the condition monitoring device comprising:
a monitoring vibration sensor configured to detect vibration of the first bearing (“vibration sensor... a degree of damage of a rotating part” [0020] “at least one detecting portion for outputting a signal generated from the machine equipment as an electric signal” [0085]); 
vibration sensor... a degree of damage of a rotating part” [0020]), the controller being configured to
generate determination data by removing data for the generation period of electrical noise from the vibration data of the monitoring vibration sensor (“restraining electric disturbance noise of electromagnetic sound” [0204]), and
determine occurrence of abnormality in the first bearing, using the determination data (“the signal processing portion 81 determines the abnormality in the double row tapered roller bearing 11 based on the detecting signals of the vibration sensor 32” [0204], “a signal processing portion for analyzing a frequency of a waveform of the electric signal; comparing and checking a frequency component of a measured spectrum data provided by analyzing the frequency and a frequency component owing to the part; and determining presence or absence of a abnormality and an abnormal portion of the part based on a result of the checking” [0086]).
Miyasaka does not explicitly disclose:
a reference vibration sensor electrically non-insulated from the monitoring vibration sensor and disposed at a location less influenced by vibration generated in occurrence of abnormality in the first bearing; and
identify a generation period of electrical noise based on a detected value of the reference vibration sensor.
Rogers teaches (“The selection of a particular reference sensor may be specific to the conditions of the noise environment and the type of acoustic signal being sensed, from which the noise is to be removed. That is, in some embodiments, one or more different types of reference sensors” [0030]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the a condition monitoring device of Miyasaka to use a reference vibration sensor and remove the noise from the sensed vibrations as taught by Rogers to accurately detect abnormalities.
Regarding claim 3, the combination of Miyasaka and Rogers generally discloses the condition monitoring device above and further Miyasaka discloses the rolling device further includes a second bearing (“a number of bearings as rotating parts” [0026]).
Miyasaka does not explicitly disclose the reference vibration sensor is a sensor configured to detect vibration of the second bearing.
However, a like reference Rogers teaches (“The selection of a particular reference sensor may be specific to the conditions of the noise environment and the type of acoustic signal being sensed, from which the noise is to be removed. That is, in some embodiments, one or more different types of reference sensors” [0030]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the a condition monitoring device of Miyasaka to use a reference vibration sensor is a sensor configured to detect vibration of the second bearing as taught by Rogers
Regarding claim 5, Miyasaka discloses a condition monitoring device for a rolling device including a plurality of bearings, the condition monitoring device comprising;
a plurality of vibration sensors each provided for a corresponding bearing among the plurality of bearings, the plurality of vibration sensors each being configured to detect vibration of the corresponding bearing (“regard to a bearing or other rotating part” [0002] “A abnormality diagnosing apparatus used in a machine equipment including at least one rotating or sliding part, the abnormality diagnosing apparatus comprising” [0084]); and
a controller configured to monitor abnormality of the plurality of bearings based on respective vibration data detected by the plurality of vibration sensors (“vibration sensor... a degree of damage of a rotating part” [0020] “at least one detecting portion for outputting a signal generated from the machine equipment as an electric signal” [0085]),
the plurality of vibration sensors being electrically non-insulated from each other (“vibration sensor... a degree of damage of a rotating part” [0020]), the controller being configured to:
determine occurrence of abnormality in the bearing for which the each vibration sensor is provided, using the determination data (“the signal processing portion 81 determines the abnormality in the double row tapered roller bearing 11 based on the detecting signals of the vibration sensor 32” [0204], “a signal processing portion for analyzing a frequency of a waveform of the electric signal; comparing and checking a frequency component of a measured spectrum data provided by analyzing the frequency and a frequency component owing to the part; and determining presence or absence of a abnormality and an abnormal portion of the part based on a result of the checking” [0086]).
Miyasaka does not explicitly disclose:
select one of the plurality of vibration sensors as a reference vibration sensor, identify a generation period of electrical noise based on a detected value of the reference vibration sensor,
generate, for each vibration sensor of the plurality of vibration sensors, determination' data by removing data for the generation period of electrical noise from vibration data detected by the each vibration sensor.
However, a like reference Rogers teaches (“The selection of a particular reference sensor may be specific to the conditions of the noise environment and the type of acoustic signal being sensed, from which the noise is to be removed. That is, in some embodiments, one or more different types of reference sensors” [0030]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the a condition monitoring device of Miyasaka to use a reference vibration sensor and remove the noise from the sensed vibrations as taught by Rogers to accurately detect abnormalities.
Regarding claim 7, the combination of Miyasaka and Rogers generally discloses the condition monitoring device above, and Miyasaka further discloses a wind turbine comprising a condition monitoring device (“abnormality diagnosing apparatus and a abnormality diagnosing method of a rotating or a sliding part used in a machine equipment of, for example, an axle or a gear box of a railway vehicle or a reduction gear of a power generating windmill” [0001]).
claim 8, Miyasaka  discloses a method for removing electrical noise from a monitoring vibration sensor of a condition monitoring device for a rolling device including a bearing (“regard to a bearing or other rotating part” [0002] “A abnormality diagnosing apparatus used in a machine equipment including at least one rotating or sliding part, the abnormality diagnosing apparatus comprising” [0084]), the condition monitoring device comprising the monitoring vibration sensor configured to detect vibration of the bearing (“vibration sensor... a degree of damage of a rotating part” [0020] “at least one detecting portion for outputting a signal generated from the machine equipment as an electric signal” [0085], (“a number of bearings as rotating parts” [0026]), 
determining occurrence of abnormality in the bearing, using the determination data (“the signal processing portion 81 determines the abnormality in the double row tapered roller bearing 11 based on the detecting signals of the vibration sensor 32” [0204], “a signal processing portion for analyzing a frequency of a waveform of the electric signal; comparing and checking a frequency component of a measured spectrum data provided by analyzing the frequency and a frequency component owing to the part; and determining presence or absence of a abnormality and an abnormal portion of the part based on a result of the checking” [0086]).
Miyasaka does not explicitly disclose:
the condition monitoring device further comprising a reference vibration sensor electrically non-insulated from the monitoring vibration sensor and less influenced by vibration generated in occurrence of abnormality in the bearing, the method comprising:

However, a like reference Rogers teaches (“The selection of a particular reference sensor may be specific to the conditions of the noise environment and the type of acoustic signal being sensed, from which the noise is to be removed. That is, in some embodiments, one or more different types of reference sensors” [0030]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the a condition monitoring device of Miyasaka to use a reference vibration sensor and remove the noise from the sensed vibrations as taught by Rogers to accurately detect abnormalities.

Regarding claim 13, the combination of Miyasaka and Rogers generally discloses the condition monitoring device above, and further Miyasaka discloses a wind turbine comprising a condition monitoring device (“abnormality diagnosing apparatus and a abnormality diagnosing method of a rotating or a sliding part used in a machine equipment of, for example, an axle or a gear box of a railway vehicle or a reduction gear of a power generating windmill” [0001]).

Regarding claim 15, the combination of Miyasaka and Rogers generally discloses the condition monitoring device above, and further Miyasaka discloses a wind turbine comprising a condition monitoring device (“abnormality diagnosing apparatus and a abnormality diagnosing method of a rotating or a sliding part used in a machine equipment of, for example, an axle or a gear box of a railway vehicle or a reduction gear of a power generating windmill” [0001]).

Claims 2, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2008/0234964 (Miyasaka) in view of US Publication 2015/0119758 (Rogers) and US Publication 2003/0213302 (Miura).
Regarding claim 2, the combination of Miyasaka and Rogers generally discloses the condition monitoring device above but does not explicitly disclose the reference vibration sensor is disposed at a location where a vibration level is less than or equal to 2 m/s2 in a state where no abnormality occurs to the first bearing.
	However, the difference between vibration levels at sensor locations is a design choice.  Further, a like reference Miura teaches (“the right and left vibration pick-ups… 
    PNG
    media_image1.png
    46
    243
    media_image1.png
    Greyscale
” [0087]-[0088]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the a condition monitoring device of Miyasaka and Rogers so the difference between vibration levels at sensor locations is less than or equal to 2 m/s2 by design choice and as taught by Miura to accurately detect abnormalities.
Regarding claim 9, the combination of Miyasaka, Rogers and Miura generally discloses the condition monitoring device above, Miyasaka discloses the rolling device further includes a second bearing (“a number of bearings as rotating parts” [0026]), and
Miyasaka does not explicitly disclose the reference vibration sensor is a sensor configured to detect vibration of the second bearing.
However, a like reference Rogers teaches (“The selection of a particular reference sensor may be specific to the conditions of the noise environment and the type of acoustic signal being sensed, from which the noise is to be removed. That is, in some embodiments, one or more different types of reference sensors” [0030]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the a condition monitoring device of Miyasaka and Miura to use a reference vibration sensor is a sensor configured to detect vibration of the second bearing as taught by Rogers to accurately detect abnormalities.
Regarding claim 12, the combination of Miyasaka, Rogers and Miura generally discloses the condition monitoring device above, and further Miyasaka discloses a wind turbine comprising a condition monitoring device (“abnormality diagnosing apparatus and a abnormality diagnosing method of a rotating or a sliding part used in a machine equipment of, for example, an axle or a gear box of a railway vehicle or a reduction gear of a power generating windmill” [0001]).

Allowable Subject Matter
Claims 4, 6, 10-11, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4, 10 and 11 though the prior art discloses the above, the prior art fails to teach or suggest the further inclusion of
generate calculation data by subtracting, from vibration data of the reference vibration sensor detected for a predetermined period, an average value of the vibration data for the predetermined period,
divide the calculation data into N segments at predetermined time intervals, generate (N-M+l) group segments from the N segments, each of the group segments being made up of any M (M<N) consecutive segments in the N segments,
determine calculation data included in a group segment and having a maximum absolute value among calculation data included in respective group segments,
calculate respective RMS values of the calculation data of respective segments, and calculate an average RMS value by averaging respective RMS values of p (p<M) pieces of data in ascending order from a piece of data having a smallest RMS value,
identify a group segment having the maximum absolute value at least 10 times as large as the average RMS value, as a noise-generated segment including influence of electrical noise, and
generate the determination data by removing, from vibration data of the reference vibration sensor, data for a period corresponding to the noise-generated segment.
Thus, this limitation, in combination with other elements of the claim, is neither anticipated by nor obvious in view of the prior art of record and ordinary skill in the art.

Regarding claim 6, though the prior art discloses the above, the prior art fails to teach or suggest the further inclusion of

select, as the reference vibration sensor, a vibration sensor having the rate of change of the RMS value less than or equal to one tenth of the rate of change of the RMS value of a vibration sensor for a bearing to which abnormality occurs.
Thus, this limitation, in combination with other elements of the claim, is not anticipated by or made obvious over the prior art of record.
Each remaining claims depends upon claims 4, 6, 10 and 11 and thus is allowable for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241.  The examiner can normally be reached on Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/C.Y.L/Examiner, Art Unit 2864    

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857